DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, “the front cover” in line 5 lacks antecedent basis in the claim.  It appears Applicant intends to refer back to the “first transparent front cover” and the claim will be treated as such for the purpose of this action.  Appropriate correction and/or clarification are required.
As to claim 1, “the back cover” in line 6 lacks antecedent basis in the claim.  It appears Applicant intends to refer back to the “first back cover” and the claim will be treated as such for the purpose of this action.  Appropriate correction and/or clarification are required.
Regarding claims 2-18, the claims depend from claim 1 and are rejected, at least, by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 6-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraki (US 20180158974, cited in IDS) in view of Shiao et al. (US 20090133739 A1, cited in IDS).
Regarding claims 1 and 12, Hiraki teaches a solar cell module (title) which can be placed on a roof (paragraph 0003 bottom).  Thus Hiraki's (figure 2) module (200) thus is a photovoltaic (PV) roof tile.
Hiraki (figure 2) teaches a transparent front substrate (30) (paragraph 0101 top), which is the claimed front cover.
Hiraki (figure 2) teaches a resin base material (10), which is a back cover.
Hiraki (figure 2) teaches plural solar cell elements (20) which may be polycrystalline silicon (paragraph 0285 middle).  Each has a front surface facing the front substrate (30), or front cover, and a back surface facing the resin base (10), or back cover.
Hiraki (figure 2) teaches a first colored layer (12), which is a paint layer extending across a surface of the resin base (10), or back cover.  
Hiraki (figure 2) does not teach a plurality of modules (200), or tiles.
However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B).  In this case, duplicating Hiraki's module predictably would have enabled the user to obtain more electricity than a single module alone could provide.
Therefore, in order to supply the load with more electricity, it would have been obvious to one of ordinary skill in the art to duplicate Hiraki's (figure 2) module, thereby providing the claimed plurality.
Hiraki (figure 2) does not positively teach that the first colored layers (12), or paint layers, vary in color to substantially match the solar cell elements (20).
However, Hiraki teaches that the solar cell elements (20) which may be polycrystalline silicon (paragraph 0285 middle), which is typically blue.  Hiraki teaches that the first colored layer (12), or paint layer, may be blue (paragraph 0270).  
Shiao relates to PV roofing elements (title).  Shiao (figure 1) teaches a colored or patterned layer (130) surrounding the PV cells (120) colored and/or patterned to resemble (e.g., colored and/or patterned substantially the same as) the photovoltaic cells, in order to provide a roof with a uniform appearance (paragraph 0052 bottom).  Shiao teaches that the colored or patterned layer can be patterned, in which one or more colors are varied over the area of the layer, for example randomly or in some preselected arrangement (paragraph 0030 middle).
Therefore, in order to provide the roof with a desired appearance, it would have been obvious to make Hiraki's (figure 2) first colored layers (12), or paint layers, vary in color to substantially match the solar cell elements (20).  As is noted by Applicant’s original disclosure, the solar cell coloration is non-uniform and, as such, it would have been well within purview of a skilled artisan to match a desired color in the non-uniform coloration, varying from cell to cell/module to module to arrive a desired design configuration on the roof.
Additionally, matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (MPEP 2144.04 I).  In this case, the colors' matching does not have a mechanical function.  Thus, matching colors for aesthetic reasons would have been obvious to one of ordinary skill in the art.
The combination of references renders obvious a combination of roof tiles in which a first set and second set are considered where first and second paints are used to achieve a colored/patterned look can be achieved (when desired by a skilled artisan).  
Regarding claims 3 and 9, Hiraki teaches that the solar cell elements (20) which may be polycrystalline silicon (paragraph 0285 middle), which is typically blue.  Hiraki teaches that the first colored layer (12), or paint layer, may be blue (paragraph 0270).  Applicant notes in the original disclosure that the solar cell coloration is non-uniform and therefore the prior art teaching a solar cell coloration necessarily teaches shades of such coloration, specifically blue.

Regarding claim 6, modified Hiraki (figure 2) teaches that the first colored layer (12), or paint layer, contains a binder and a colorant (paragraph 0103 top), where the binder is one of a list of polymers (paragraphs 0106 and 0107) and extends on a surface that faces away from the front cover (Hiraki teaches 12 and 14 as colored/paint layers and 14 is shown as an outermost side and can be considered to face away from the front cover.
Regarding claims 7 and 8, modified Hiraki teaches the substrate as a glass with acrylic resin (paragraph 0284) which reads on a coated/fortified glass.
Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraki (US 20180158974, cited in IDS) in view of Shiao et al. (US 20090133739 A1, cited in IDS) as applied to claim 1 above, and further in view of Choi (US 20140342492, cited in IDS).
Regarding claims 2 and 4, Applicant is directed above for a full discussion of the cited references.  Modified Hiraki (figure 2) does not teach that the solar cell element's (20) front transparent surface is textured.
However, Choi relates to PV cells (paragraph 0004 top).  Choi teaches using textures to dictate light absorption and reflection characteristics in PV cells, explaining that micrometer- and nanometer-scale features associated with particular solar cell layers can improve energy capture by reducing losses due to reflected light from cell surfaces, and increasing absorption (paragraph 0004 bottom).  Choi achieves this with RIE (figures 11, 12, and 13).
Therefore, in order to improve energy capture by Hiraki's (figure 2) solar cell elements (20), it would have been obvious to one of ordinary skill in the art to use RIE to texturize their front surfaces.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraki (US 20180158974, cited in IDS) in view of Shiao et al. (US 20090133739 A1, cited in IDS) as applied to claim 1 above, and further in view of Khaled (US 20170141244 A1, cited in IDS).
Regarding claim 5, Applicant is directed above for a full discussion of modified Hiraki.  Modified Hiraki (figure 2) does not teach that the front substrate (30), or front cover, has a textured front surface such that the textured front surface of the first transparent front cover comprises a first texture pattern superimposed on a second texture and a feature size of the first texture pattern is smaller than that of the second..
However, Hiraki (figure 2), teaches that the front substrate (30), or front cover, may be glass (paragraph 0284 bottom). 
Khaled relates to PV panels (paragraph 0006).  Khaled teaches treating a glass surface to form a hierarchical patterned nanoporous structure in order to increase its hydrophobicity (paragraph 0003), which minimizes adhesion of dust particles over the cells' surfaces (paragraph 0006) by mimicking self-cleaning plants such as the Lotus leaf (paragraph 0007).
Therefore, in order to keep Hiraki's (figure 2), front substrate (30), or front cover, clean, it would have been obvious to one of ordinary skill in the art to texturize its front surface.  Further, Khaled teaches a hierarchical pattern (paragraph 0003), which by definition implies a smaller texture pattern superimposed on a larger texture pattern.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraki (US 20180158974, cited in IDS) in view of Shiao et al. (US 20090133739, cited in IDS) as applied to claim 1 above as applied to claim 1 above, and further in view of Stancel (WO 2008137966).
Regarding claims 10-11, Applicant is directed above for a full discussion of modified Hiraki as applied to claim 1.  The prior art fails to teach the photovoltaic roof tile comprising an antireflection coating disposed atop the first transparent layer and fails to teach the structures being a string of photovoltaic strips.
Stancel is directed to low cost solar roofing tiles (title, abstract) and teaches a shingled roofing configuration (Figure 14) wherein the tiles comprise a string a photovoltaic strips (configuration shown in Figure 14) and further teaches the option of including an AR coating on a transparent front surface (paragraph 0088) to provide antireflective properties to the front of the PV structure.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of modified Hiraki to include the tiled strip configuration of Stancel, to achieve desired aesthetic appearance on a roof surface as desired by Hiraki, as well as providing an AR coating on the transparent layer as taught by Stancel, to provide antireflective quality to the surface with a reasonable expectation of success.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kalkanoglu et al. (US 20100282318 A1), hereinafter Kalkanoglu.
Kalkanoglu relates to a PV element and with a decorative overlay simulating conventional roofing (abstract).  Kalkanoglu teaches a coating or film provided over the entire surface of the PV module, the coating or film printed with different colors to provide an overall visual effect when viewed from a distance (paragraph 0083).

                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726